


110 HR 3859 IH: Chronic Wasting Disease Support

U.S. House of Representatives
2007-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3859
		IN THE HOUSE OF REPRESENTATIVES
		
			October 16, 2007
			Mr. Salazar
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To support further research by State departments of
		  wildlife and agriculture, colleges and universities, and related research
		  entities regarding the causes of chronic wasting disease and methods to control
		  the further spread of the disease in deer and elk herds, to monitor the
		  incidence of the disease, to support additional State efforts to control the
		  disease, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Chronic Wasting Disease Support
			 for States Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Findings.
					Title I—DEPARTMENT OF THE INTERIOR ACTIVITIES
					Sec. 101. National database regarding chronic wasting
				disease.
					Sec. 102. Surveillance and monitoring program regarding
				presence of chronic wasting disease in wild herds of deer and elk.
					Sec. 103. Support for State efforts to manage and control
				chronic wasting disease.
					Sec. 104. Department of the Interior support for research
				regarding chronic wasting disease.
					Title II—DEPARTMENT OF AGRICULTURE ACTIVITIES
					Sec. 201. Surveillance and monitoring program regarding
				presence of chronic wasting disease in captive herds of deer and
				elk.
					Sec. 202. Expansion of diagnostic testing capacity.
					Sec. 203. Expansion of Agricultural Research Service
				research.
					Sec. 204. Expansion of Cooperative State Research, Education
				and Extension Service supported research regarding chronic wasting
				disease.
					Title III—GENERAL PROVISIONS
					Sec. 301. Rulemaking.
				
			2.DefinitionsIn this Act:
			(1)Chronic wasting
			 diseaseThe term chronic wasting disease means the
			 animal disease afflicting deer and elk that—
				(A)is a transmissible
			 disease of the nervous system resulting in distinctive lesions in the brain;
			 and
				(B)belongs to the
			 group of diseases known as transmissible spongiform encephalopathies, which
			 group includes scrapie, bovine spongiform encephalopathy, and Cruetzfeldt-Jakob
			 disease.
				(2)Eligible grant
			 recipientThe term
			 eligible grant recipient means a State department of wildlife,
			 State department of agriculture, college or university, or related research
			 center conducting scientific research regarding chronic wasting disease.
			(3)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C.
			 450b).
			3.FindingsCongress finds the following:
			(1)Pursuant to State
			 and Federal law, the States retain primacy and policy-making authority with
			 regard to wildlife management, and nothing in this Act interferes with or
			 otherwise affects the primacy of the States in managing wildlife generally, or
			 managing, surveying, and monitoring the incidence of chronic wasting
			 disease.
			(2)Chronic wasting
			 disease, the fatal neurological disease found in cervids, is a fundamental
			 threat to the health and vibrancy of deer and elk populations, and the
			 increased occurrence of chronic wasting disease in regionally diverse locations
			 in recent months necessitates an escalation in research, surveillance,
			 monitoring, and management activities focused on containing and managing this
			 lethal disease.
			(3)As the States move to manage existing
			 levels of chronic wasting disease and insulate noninfected wild and captive
			 cervid populations from the disease, the Federal Government should endeavor to
			 provide integrated and holistic financial and technical support to these States
			 and the many State departments of wildlife, State departments of agriculture,
			 colleges and universities, and related research centers conducting scientific
			 research regarding chronic wasting disease.
			(4)Relevant Federal
			 agencies should provide consistent, coherent, and integrated support structures
			 and programs for the benefit of State wildlife and agricultural administrators,
			 as chronic wasting disease can move freely between captive and wild cervids
			 across the broad array of Federal, State, tribal, and local land management
			 jurisdictions.
			(5)The Secretary of the Interior, the
			 Secretary of Agriculture, and other affected Federal authorities can provide
			 consistent, coherent, and integrated support systems under existing legal
			 authorities to States and the many State departments of wildlife, State
			 departments of agriculture, colleges and universities, and related research
			 centers conducting scientific research regarding chronic wasting
			 disease.
			IDEPARTMENT OF THE
			 INTERIOR ACTIVITIES
			101.National
			 database regarding chronic wasting disease
				(a)Information
			 RepositoryThe Secretary of the Interior, acting through the
			 United States Geological Survey and using existing authorities, shall establish
			 and maintain the official national database for—
					(1)surveillance and
			 monitoring data regarding chronic wasting disease in both wild and captive
			 cervid populations and other wildlife that is collected by the Department of
			 the Interior, the Department of Agriculture, other Federal agencies, foreign
			 governments, Indian tribes, and State agencies assisted under this Act;
			 and
					(2)other relevant
			 information regarding chronic wasting disease received from other sources,
			 including cooperation with foreign governments.
					(b)Information
			 SourceThe national database shall be available as a resource
			 for—
					(1)Federal and State
			 agencies, Indian tribes, and foreign governments attempting to manage and
			 control chronic wasting disease;
					(2)eligible grant
			 recipients and other institutions of higher education and other public or
			 private research entities conducting research regarding chronic wasting
			 disease; and
					(3)cooperating
			 international wildlife authorities.
					(c)Relationship to
			 Department of Agriculture Information CollectionThe data
			 collected by the Department of Agriculture under title II shall be placed in
			 the national database.
				(d)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary of the Interior $750,000 to establish and maintain the national
			 database. Funds appropriated pursuant to this authorization of appropriations
			 shall remain available until expended.
				102.Surveillance
			 and monitoring program regarding presence of chronic wasting disease in wild
			 herds of deer and elk
				(a)Program
			 DevelopmentUsing existing authorities, the Secretary of the
			 Interior, acting through the United States Geological Survey, shall develop a
			 national surveillance and monitoring program to identify—
					(1)the rate of
			 chronic wasting disease infection in wild herds of deer and elk;
					(2)the cause and
			 extent of the spread of the disease; and
					(3)potential
			 reservoirs of infection and vectors promoting the spread of the disease.
					(b)ImplementationThe
			 Secretary of the Interior shall provide financial and technical assistance to
			 States and Indian tribes to implement the surveillance and monitoring program
			 for wild herds.
				(c)CooperationIn
			 developing the surveillance and monitoring program for wild herds, the
			 Secretary of the Interior shall consult and cooperate with State and tribal
			 agencies responsible for managing and controlling chronic wasting
			 disease.
				(d)CoordinationThe
			 Secretary of the Interior, in cooperation with the Secretary of Agriculture,
			 shall establish uniform standards for the collection and assessment of samples
			 and data derived from the surveillance and monitoring program.
				(e)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary of the Interior $1,000,000 to support the surveillance and monitoring
			 program. Funds appropriated pursuant to this authorization of appropriations
			 shall remain available until expended.
				103.Support for
			 State efforts to manage and control chronic wasting disease
				(a)Availability of
			 AssistanceThe Secretary of the Interior, acting through the
			 United States Geological Survey, shall allocate funds appropriated to carry out
			 this section directly to the State or tribal agency responsible for wildlife
			 management for a State or Indian tribe that petitions the Secretary for a
			 portion of such funds to develop and implement management strategies to address
			 chronic wasting disease on lands administered by the State or Indian
			 tribe.
				(b)Funding
			 PrioritiesIn determining the amounts to be allocated to States
			 and Indian tribes under subsection (a), the Secretary of the Interior shall
			 give priority to States and Indian tribes based on the following
			 criteria:
					(1)Relative scope of
			 incidence of chronic wasting disease on lands administered by the State or
			 Indian tribe, with priority given to those States and Indian tribes with the
			 highest incidence of the disease.
					(2)State or tribal
			 expenditures on chronic wasting disease management, monitoring, surveillance,
			 and research, with priority given to those States and Indian tribes that have
			 shown the greatest financial commitment to managing, monitoring, surveying, and
			 researching chronic wasting disease.
					(3)Comprehensive and
			 integrated State or tribal policies and programs focused on chronic wasting
			 disease management between involved State or tribal wildlife and agricultural
			 agencies, with priority given to those States and Indian tribes that have
			 integrated the programs and policies of all involved agencies related to
			 chronic wasting disease management.
					(4)Rapid response to
			 new outbreaks of chronic wasting disease, whether occurring in areas in which
			 chronic wasting disease is already found or areas with first infections, with
			 the intent of containing the disease in any new area of infection.
					(c)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary of the Interior $2,000,000 to support State and tribal efforts to
			 manage and control chronic wasting disease. Funds appropriated pursuant to this
			 authorization of appropriations shall remain available until expended.
				104.Department of
			 the Interior support for research regarding chronic wasting disease
				(a)ExpansionThe
			 Secretary of Interior, acting through the United States Geological Survey,
			 shall make grants to eligible grant recipients to support efforts to expand and
			 accelerate research on chronic wasting disease, including research regarding
			 detection of chronic wasting disease, genetic resistance, tissue studies, and
			 environmental studies.
				(b)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary of the Interior $3,000,000 to make grants under subsection (a). Funds
			 appropriated pursuant to this authorization of appropriations shall remain
			 available until expended.
				IIDEPARTMENT OF
			 AGRICULTURE ACTIVITIES
			201.Surveillance
			 and monitoring program regarding presence of chronic wasting disease in captive
			 herds of deer and elk
				(a)Program
			 DevelopmentThe Secretary of Agriculture, acting through the
			 Animal and Plant Health Inspection Service, shall develop a surveillance and
			 monitoring program to identify—
					(1)the rate of
			 chronic wasting disease infection in captive herds of deer and elk;
					(2)the cause and
			 extent of the spread of the disease; and
					(3)potential
			 reservoirs of infection and vectors promoting the spread of the disease.
					(b)ImplementationThe
			 Secretary of Agriculture shall provide financial and technical assistance to
			 States and Indian tribes to implement the surveillance and monitoring program
			 for captive herds.
				(c)CooperationIn
			 developing the surveillance and monitoring program for captive herds, the
			 Secretary of Agriculture shall cooperate with State and tribal agencies
			 responsible for managing and controlling chronic wasting disease.
				(d)CoordinationThe
			 Secretary of Agriculture, in cooperation with the Secretary of the Interior,
			 shall establish uniform standards for the collection and assessment of samples
			 and data derived from the surveillance and monitoring program.
				(e)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary of Agriculture $1,000,000 to establish and support the surveillance
			 and monitoring program. Funds appropriated pursuant to this authorization of
			 appropriations shall remain available until expended.
				202.Expansion of
			 diagnostic testing capacity
				(a)PurposeDiagnostic
			 testing of samples collected under the surveillance and monitoring programs
			 regarding chronic wasting disease conducted by the Federal Government and
			 States and Indian tribes, including the programs required by sections 102 and
			 201, will continue to be conducted by National Veterinary Services Laboratories
			 of the Animal and Plant Health Inspection Service and laboratories approved by
			 the National Veterinary Services Laboratories, but current laboratory capacity
			 is inadequate to process the anticipated sample load.
				(b)Upgrading of
			 Federal FacilitiesThe Secretary of Agriculture shall provide for
			 the upgrading of Federal laboratories to facilitate the timely processing of
			 samples from the surveillance and monitoring programs required by sections 102
			 and 201 and related epidemiological investigation in response to the results of
			 such processing.
				(c)Upgrading of
			 Certified LaboratoriesUsing the grant authority provided under
			 section 2(d) of the Competitive, Special and Facilities Research Grant Act (7
			 U.S.C. 450i(d)), the Secretary of Agriculture shall make grants to provide for
			 the upgrading of laboratories to be certified by the Secretary to facilitate
			 the timely processing of samples from the surveillance and monitoring programs
			 required by sections 102 and 201 and related epidemiological investigation in
			 response to the results of such processing.
				(d)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary of Agriculture $1,000,000 to carry out this section. Funds
			 appropriated pursuant to this authorization of appropriations shall remain
			 available until expended.
				203.Expansion of
			 Agricultural Research Service research
				(a)ExpansionThe
			 Secretary of Agriculture, acting through the Agricultural Research Service,
			 shall expand and accelerate research on chronic wasting disease, including
			 research regarding detection of chronic wasting disease, genetic resistance,
			 tissue studies, and environmental studies.
				(b)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary of Agriculture $5,000,000 to carry out subsection (a). Funds
			 appropriated pursuant to this authorization of appropriations shall remain
			 available until expended.
				204.Expansion of
			 Cooperative State Research, Education and Extension Service supported research
			 regarding chronic wasting disease
				(a)Research
			 EffortsThe Secretary of Agriculture, acting through the
			 Cooperative State Research, Education and Extension Service, shall increase the
			 number and size of grants made to eligible grant recipients in support of
			 research regarding chronic wasting disease.
				(b)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary of Agriculture $7,000,000 to make grants under subsection (a). Funds
			 appropriated pursuant to this authorization of appropriations shall remain
			 available until expended.
				IIIGENERAL
			 PROVISIONS
			301.Rulemaking
				(a)Joint
			 RulemakingTo ensure that the surveillance and monitoring
			 programs and research programs required by this Act are compatible and that
			 information collection is carried out in a manner suitable for inclusion in the
			 national database required by section 101, the Secretary of the Interior and
			 the Secretary of Agriculture shall jointly promulgate rules to implement this
			 Act.
				(b)ProcedureDue
			 to the serious consequences of an unchecked chronic wasting disease epidemic,
			 prompt implementation of this Act is required. The promulgation of the rules
			 under subsection (a) shall be made without regard to—
					(1)chapter 35 of
			 title 44, United States Code (commonly known as the Paperwork Reduction
			 Act);
					(2)the Statement of
			 Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg.
			 13804), relating to notices of proposed rulemaking and public participation in
			 rulemaking; and
					(3)the notice and
			 comment provisions of section 553 of title 5, United States Code.
					(c)Congressional
			 Review of Agency RulemakingIn carrying out this section, the
			 Secretary of the Interior and the Secretary of Agriculture shall use the
			 authority provided under section 808 of title 5, United States Code.
				(d)Relation to
			 Other RulemakingThe requirement for joint rulemaking shall not
			 be construed to require any delay in the promulgation by the Secretary of
			 Agriculture of rules regarding the interstate transportation of captive deer or
			 elk or any other rule by the Secretary of Agriculture or the Secretary of the
			 Interior regarding chronic wasting disease proposed before the date of the
			 enactment of this Act.
				
